There is considerable question whether to the ordinary reasonable mind the article would have the effect contended for by plaintiff. An imagined affair as a rule denotes that it is a notion or fancy without sufficient basis. The testimony of the two witnesses, as quoted, is not of much aid. The first stated that the article had no effect on her, but that she believed it and took it to be a fact. The second witness, in answer to a leading question, stated that he believed plaintiff was guilty of an imagined affair with another man. It is possible, however, that others may construe this language differently so I hesitatingly concur in the result of my brother's opinion.
TOY, J., took no part in this decision. POTTER, J., did not sit. *Page 493